       Case 5:17-cv-00220-LHK Document 1493 Filed 05/22/19 Page 1 of 3



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   GARY L. HALLING, Cal. Bar No. 66087
 3 ghalling@sheppardmullin.com
   MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
 4 mscarborough@sheppardmullin.com
   MONA SOLOUKI, Cal. Bar No. 215145
 5 msolouki@sheppardmullin.com
   Four Embarcadero Center, 17th Floor
 6 San Francisco, California 94111-4109
   Telephone: 415.434.9100
 7 Facsimile: 415.434.3947
 8 Attorneys for Non-Parties
   SAMSUNG ELECTRONICS CO., LTD.,
 9 SAMSUNG SEMICONDUCTOR, INC. and
   SAMSUNG ELECTRONICS AMERICA, INC.
10
11                                    UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                           SAN JOSE DIVISION

14
15                                                     Case No. 5:17-cv-0220-LHK

16 FEDERAL TRADE COMMISSION,                           The Hon. Lucy H. Koh

17                           Plaintiff,                NONPARTY SAMSUNG’S
                                                       ADMINISTRATIVE MOTION TO
18 QUALCOMM INCORPORATED,                              MAINTAIN UNDER SEAL
                                                       PREVIOUSLY-SEALED CONFIDENTIAL
19                           Defendant.                MATERIAL REFLECTED IN THE
                                                       COURT’S FINDINGS OF FACT AND
20                                                     CONCLUSIONS OF LAW

21
22
23
24
25
26
27
28
     SMRH:4830-6735-2471.1           SAMSUNG’S MOTION TO MAINTAIN UNDER SEAL PREVIOUSLY-SEALED
                                        CONFIDENTIAL MATERIAL REFLECTED IN THE COURT’S FINDINGS
                                                                OF FACT AND CONCLUSIONS OF LAW
        Case 5:17-cv-00220-LHK Document 1493 Filed 05/22/19 Page 2 of 3



 1            Pursuant to the Northern District of California’s Civil Local Rules 7-11 and 79-5, and

 2 consistent with this Court’s Orders regarding sealing, non-parties Samsung Electronics Co., Ltd.,
 3 Samsung Semiconductor, Inc., and Samsung Electronics America, Inc. (collectively “Samsung”)
 4 move this Court for an order to seal and redact certain previously-sealed Samsung confidential
 5 material that appear to have been inadvertently disclosed in the Court’s Findings of Fact and
 6 Conclusions of Law, which was filed on May 21, 2019.
 7            The disclosed information reflects the highly sensitive and confidential settlement amount

 8 agreed to by Samsung and Qualcomm in the January 2018 settlement agreement, which the Court
 9 previously determined met the standards for sealing. See ECF 1174 at 3. The confidential
10 settlement amount is reflected at the following pages and lines of the Court’s Findings of Fact and
11 Conclusions of Law: page 61, line 7; page 219, line 10; and page 231, line 19. As the Court
12 previously agreed, the public disclosure of the specific monetary value of the settlement between
13 Qualcomm and Samsung to Samsung’s competitors, who have (or had) similar licensing disputes
14 with Qualcomm, would irreparably harm Samsung’s business advantage, as such competitors
15 could use that information in negotiations with Qualcomm to obtain the same or better settlement
16 terms from Qualcomm. Moreover, this request is narrowly-tailored to only the settlement amount
17 of the settlement agreement. Accordingly, Samsung respectfully moves this Court to issue an
18 Order to seal the above-referenced portions of its Findings of Fact and Conclusions of Law.
19            Samsung continues to study the Court’s Findings of Fact and Conclusions of Law, which

20 spans more than 230 pages, to ensure that other previously-sealed confidential material has not
21 been inadvertently disclosed which may need re-sealing.
22 //
23 //
24 //
25 //
26 //
27 //
28
                                                      -1-
     SMRH:4830-6735-2471.1        SAMSUNG’S MOTION TO MAINTAIN UNDER SEAL PREVIOUSLY-SEALED
                                     CONFIDENTIAL MATERIAL REFLECTED IN THE COURT’S FINDINGS
                                                             OF FACT AND CONCLUSIONS OF LAW
       Case 5:17-cv-00220-LHK Document 1493 Filed 05/22/19 Page 3 of 3



 1    Dated: May 22, 2019

 2                                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 3
 4                                 By                     /s/ Gary L. Halling
 5                                                       GARY L. HALLING
                                                       Attorneys for Non-Parties
 6                                                   Samsung Electronics Co., Ltd.,
                                                   Samsung Semiconductor, Inc., and
 7                                                 Samsung Electronics America, Inc.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
     SMRH:4830-6735-2471.1   SAMSUNG’S MOTION TO MAINTAIN UNDER SEAL PREVIOUSLY-SEALED
                                CONFIDENTIAL MATERIAL REFLECTED IN THE COURT’S FINDINGS
                                                        OF FACT AND CONCLUSIONS OF LAW
